Citation Nr: 9901022	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-13 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

                          
THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. S.L. Crawford, the veteran's wife, son, and 
daughter.



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946, and from May 1951 to January 1968.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in September 1997.  
The Boards decision was appealed.  It is now before the 
Board again following the United States Court of Veterans 
Appeals (Court) grant of a joint motion for remand.


REMAND

The appellant contends that service connection should be 
established for paranoid schizophrenia.  He specifically 
contends that the symptomatology associated with this 
condition was present during the veterans active service.

In a decision of September 1997, the Board denied service 
connection for paranoid schizophrenia.  The Board found that 
no service medical records indicated that the veteran had 
been diagnosed with paranoid schizophrenia.  It was noted 
that the veteran was first diagnosed with the disorder in May 
1994, more than 26 years after his discharge.

In August 1997, the Court granted a Joint Motion for Remand.  
The joint motion contends that the Board failed to adequately 
explain why the medical opinion of Dr. S.L. Crawford was 
rejected.  The specific failure cited was the failure of the 
Board to cite medical evidence to rebut the statement of Dr. 
Crawford which was to the effect that the veterans paranoid 
schizophrenia began during his active service.

The Board finds that further evidentiary development is 
necessary in this case.  Therefore, this claim is REMANDED to 
the RO for the following:

The RO should schedule the veteran for a 
psychiatric examination.  The examining 
physician should review the claims 
folder, to specifically include the 
statements of the appellant, the 
veterans wife, son and daughter during 
the RO hearing conducted in November 
1995.  The examiner should provide a 
diagnosis of any psychiatric disorders 
and give an opinion regarding the 
likelihood that any disorder(s) began 
during his active service.  The examiner 
should also provide an opinion regarding 
the likelihood that a psychiatric 
disorder(s) preexisted his active 
service, and if so, whether the 
disorder(s) increased in severity during 
service. If it is found that a 
preexisting disorder increased in 
severity, the examiner should give his 
opinion as to whether the increase was 
due to the natural progression of the 
disease

This claim must be given expeditious treatment by the RO.

Upon completion of the above listed item, the RO should 
reconsider the appellants claim for service connection for 
schizophrenia.  If the decision remains adverse the RO should 
provide the appellant and his representative a supplemental 
statement of the case and adequate time to respond.  The 
matter should then be returned to the Board for further 
appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
